Ross, J.
The true and only paper title to the land in dispute is, and since March 17, 1875, has been in the plaintiff, as evidenced by a United States patent of that date. The plea of the defendant was the Statute of Limitations, and he relied upon adverse possession of the property for five years immediately preceding the commencement of the action as constituting a bar to the plaintiff’s action to recover it.
There was evidence given on the trial tending to show an offer on the part of defendant to purchase the property from the plaintiff within the period of five years next preceding the commencement of the action. Such an offer, if made, was a clear recognition of plaintiff’s title, and a perfect answer to the defendant’s claim of adverse possession. (Lovell v. Frost, 44 Cal. 474; Tyler on Ejectment, 921.) An offer to purchase the property from the party having the legal title to it does not come within the doctrine of the case of Cannon v. Stockman, 36 Cal. 535, and of kindred cases.
Order affirmed.
McKinstey, J., and McKee, J., concurred.
Hearing in bank denied.